Citation Nr: 1752139	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  15-10 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for cervical myelopathy status post anterior cervical diskectomy with anterior fusion and plate (claimed as upper back and neck strain).


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from September 1978 to May 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2016, the Veteran withdrew his prior request for a Board hearing, and he has not subsequently renewed the request.  Thus, the Board finds that the request to testify at a hearing has been withdrawn.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e).  

Because of the scope of representation, the Board is separately issuing a decision addressing twenty five issues not addressed herein, and that decision will be sent to the Veteran and his representative under separate cover.

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.


REMAND

Simultaneously with this remand, the Board is separately issuing a remand addressing a claim of service connection for posttraumatic stress disorder (PTSD).  The claim of service connection for PTSD and cervical myelopathy are interrelated as they are factually based around the same alleged events during service.  The details of the needed development are set forth in the Board's other decision.  However, for purposes of clarity, the Board will reiterate those remand directives.  The RO should understand that this development is overlapping and should be completed simultaneously.  

The Veteran maintains that he has PTSD and cervical myelopathy resulting from multiple assaults that are alleged to have occurred during service.  As he has written in numerous statements, including a January 2011 notice of disagreement (NOD), he maintains that the primary assault occurred while stationed in Germany in 1980 or 1981.  

He has been remarkably consistent in his description of what happened.  Essentially, he maintains that another solder, PFC J.E., sexually assaulted his girlfriend.  The Veteran confronted this soldier about the rape and they got into a fight.  The Veteran ended up underneath the other soldier.  The other soldier was much bigger than the Veteran, and at some point during the fight, the Veteran heard a pop in his neck.  

Relatedly, as most clearly described in an August 2015 VA Psychiatry record, the Veteran maintains that he was initially assigned to a room in Germany with a roommate who was homosexual, and would have sexual relations under the covers while the Veteran was in the room.  When the Veteran requested to be moved to a different room, the roommate went around spreading rumors, telling other soldiers that the Veteran was a "snitch" and a "narc."  The Veteran ended up getting threatened and harassed by several of the other soldiers.  He was moved to a different room shortly thereafter but continued to be threatening and harassed, not only by his former roommate and his partner, but by others as well.  As a consequence of these events, he described another incident in which a different soldier grabbed him by the collar and held him out of a second story window, threatening to drop him.  At the same August 2015 VA Psychiatry consultation, the Veteran also reported being hit in the head with a hammer during service.  

The Veteran indicates that he has neck symptoms dating from the initial incident.  Thus, these events underlie his two primary claims of cervical myelopathy and a psychiatric disorder. 

On this basis, further evidentiary development is needed.  As relevant to the cervical myelopathy claim, his complete military personnel file should be obtained.  Parts of that file have been obtained, but the entire file should be associated with the claims file upon remand.  

Additional efforts are also needed to attempt to verify the stressors.  As he wrote in his January 2011 NOD, he reported the sexual assault, but no action was taken on it.  Thus, it is not expected that any documentation can be obtained in that regard.  See, e.g., AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803(6), (7).  Nonetheless, in the January 2011 NOD, the Veteran asked the RO to "[p]lease do what you can to locate [his ex-girlfriend] who was station[ed] in Ritizingen, Germany, . . . and got rape[d] by [PFC J.E.] at Harvey Barracks where we were stationed at, in 1980."  The RO made no attempts to do so.  

General Counsel Precedent Opinion (VAOGCPREC) 05-2014 provides that the duty to assist requires VA, in a claim for service connection for PTSD based on in-service personal assault, to make reasonable efforts to obtain records from fellow servicemembers when those records are adequately identified by the claimant, relevant to the claim, would aid in substantiating the claim, and would be subject to disclosure under the Privacy Act and 38 U.S.C. §§ 5701 and 7332.  Molitor v. Shulkin, 28 Vet. App. 397 (2017).  Such action, consistent with VAOGCPREC 05-2014, should be undertaken upon remand.  
  
Apart from this development, which overlaps with the remand being simultaneously issued, the Board finds that a VA examination should be arranged to the extent the initial assault is corroborated to determine the likelihood that the Veteran has cervical myelopathy from that event.  

Accordingly, this issue is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records.  The request should include non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for copies of the Veteran's complete official military personnel record. 

3.  Pursuant to VAOGCPREC 5-2014 (Aug. 12, 2014), undertake all reasonable efforts to attempt to corroborate the Veteran's claimed stressors by attempting to contacting his former girlfriend, who was alleged to have been sexually assaulted during service.  

4.  If a personal assault is corroborated after completing all related development, arrange for the Veteran to undergo a VA examination to address the claimed cervical spine disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all disorders found related to cervical myelopathy.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, to include a personal assault? 

In answering these questions, please articulate the reasons underpinning each conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies your opinion.  

5.  After completing all actions set forth in paragraphs 1-4, plus any further action needed as a consequence of the development completed in paragraphs 1-4 above, readjudicate the remanded claim.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case (SSOC).  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

